
	
		IB
		Union Calendar No. 190
		112th CONGRESS
		1st Session
		H. R. 585
		[Report No.
		  112–288]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 9, 2011
			Mr. Graves of
			 Missouri (for himself and Mr. Smith of
			 Texas) introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		
			November 16, 2011
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		
			
		
		A BILL
		To amend the Small Business Act to provide
		  for the establishment and approval of small business concern size standards by
		  the Chief Counsel for Advocacy of the Small Business
		  Administration.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Size Standard
			 Flexibility Act of 2011.
		2.Establishment and
			 approval of small business concern size standards by Chief Counsel for
			 Advocacy
			(a)In
			 generalSubparagraph (A) of section 3(a)(2) of the
			 Small Business Act (15 U.S.C.
			 632(a)(2)(A)) is amended to read as follows:
				
					(A)In
				generalIn addition to the criteria specified in paragraph
				(1)—
						(i)the Administrator
				may specify detailed definitions or standards by which a business concern may
				be determined to be a small business concern for purposes of this Act or the
				Small Business Investment Act of
				1958; and
						(ii)the Chief Counsel
				for Advocacy may specify such definitions or standards for purposes of any
				other
				Act.
						.
			(b)Approval by
			 Chief CounselClause (iii) of section 3(a)(2)(C) of the
			 Small Business Act (15 U.S.C.
			 632(a)(2)(C)(iii)) is amended to read as follows:
				
					(iii)except in the
				case of a size standard prescribed by the Administrator, is approved by the
				Chief Counsel for
				Advocacy.
					.
			(c)Industry
			 variationParagraph (3) of section 3(a) of the
			 Small Business Act (15 U.S.C.
			 632(a)(3)) is amended—
				(1)by inserting
			 or Chief Counsel for Advocacy, as appropriate before
			 shall ensure; and
				(2)by inserting
			 or Chief Counsel for Advocacy before the period at the
			 end.
				(d)Judicial review
			 of size standards approved by Chief CounselSection 3(a) of the
			 Small Business Act (15 U.S.C. 632(a))
			 is amended by adding at the end the following new paragraph:
				
					(6)Judicial review
				of standards approved by Chief CounselIn the case of an action
				for judicial review of a rule which includes a definition or standard approved
				by the Chief Counsel for Advocacy under this subsection, the party seeking such
				review shall be entitled to join the Chief Counsel as a party in such
				action.
					.
				
			
	
		November 16, 2011
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
